internal_revenue_service number release date index numbers attention legend cc ita b07 plr-143141-01 the taxpayer cpa firm cpa firm date year dear this ruling is in reply to your request for an extension of time under sec_301_9100-1 of the procedure and administration regulations for the taxpayer to file a form_970 application to use lifo inventory_method for the tax_year ended date this request is made in accordance with sec_301_9100-3 in the tax_year ending date the taxpayer elected to use the alternative last-in_first-out lifo inventory_method as described in revproc_97_36 1997_2_cb_450 the taxpayer relied on an outside accounting firm cpa firm to prepare and file the necessary form_970 the form_970 was to be included with the taxpayer’s form_1120s u s income_tax return for an s_corporation for the tax_year ending date however the form_970 was inadvertently not included with this return effective for year the taxpayer engaged cpa firm to prepare its income_tax returns during the preparation of the year tax_return cpa firm discovered that form_970 was never attached to the form_1120s as required upon discovery the taxpayer submitted this request for relief the taxpayer has used the lifo inventory_method for its new vehicles for both federal_income_tax and financial statement purposes for the year ended date and all subsequent years sec_472 of the internal_revenue_code provides that a taxpayer may use the lifo_method in inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 of the income_tax regulations provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the tax_year as of the close of which the method is first to be used a statement of its election to use such inventory_method the statement shall be made on form_970 pursuant to the instructions printed with respect thereto and to the requirements of this section or in such other manner as may be acceptable to the commissioner revproc_97_36 allows a taxpayer engaged in the trade_or_business of retail sales of new automobiles or new light-duty trucks to change to the alternative_lifo_method described in sec_4 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of the time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 sets forth rules governing automatic extensions for making certain elections if the provisions of sec_301_9100-2 do not apply to a taxpayer’s situation the provisions of sec_301_9100-3 may apply sec_301_9100-3 sets forth the standards that the commissioner will use in determining whether to grant an extension of time to make a regulatory election it also sets forth information and representations that must be furnished by the taxpayer to enable the internal_revenue_service to determine whether the taxpayer has satisfied these standards the standards to be applied are whether the taxpayer acted reasonably and in good_faith and whether granting relief would prejudice the interests of the government under sec_301_9100-3 a taxpayer that applies for relief for failure to make an election before the failure is discovered by the service ordinarily will be deemed to have acted reasonably and in good_faith however pursuant to sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested or if the taxpayer was informed in all material respects of the required election and related tax consequences and chose not to make the election furthermore a taxpayer ordinarily will not be considered to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all tax years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the tax_year in which the regulatory election should have been made are closed by the period of limitations on assessment before the taxpayer receives the ruling granting relief under sec_301_9100-1 the information and representations furnished establish that the taxpayer has acted reasonably and in good_faith in this request furthermore granting an extension will not prejudice the interests of the government accordingly an extension of time is hereby granted for the taxpayer to file form_970 with respect to its new vehicles for the tax_year ended date this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_970 when it is filed no opinion is expressed as to the application of any other provisions of the code or the regulations which may be applicable the accounting_method change granted in this letter_ruling is directed only to the taxpayer who requested it and may not be used or cited as precedent see sec_6110 in accordance with the provisions of a power_of_attorney on file with this office we are sending a copy of this ruling letter to the designated representative sincerely yours cheryl oseekey cc ita b7
